PER CURIAM.
The above cause coming on to, be heard on the record on appeal and on the briefs of appellant and appellee, and it appearing that there is no reversible error in the orde'r of the district court denying appellant’s motion to vacate the judgment and sentence imposed against him and to grant him leave to withdraw the plea of guilty theretofore entered to the indictment, and the court being duly advised,
Now, therefore, it is hereby ordered, adjudged, and decreed that the order of the district court be and is hereby affirmed. See Cuckovich et al. v. United States, 6 Cir., 170 F.2d 89.